DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 and 03/03/2022; the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) and or (a)(2) as being anticipated by US-20210021320-A1 to Koskela et al. from hereon Koskela.

Regarding claim 4 Koskela teaches...a terminal comprising (Fig. 3, P.156, describes an apparatus that may function as terminal, base station, UE): a processor that starts a timer based on a beam failure instance counter (P.65 ); a receiver that receives a reference signal for identifying a candidate beam (P.42-44, discloses receiving a reference for identifying a candidate beam after failure has been detected); and a transmitter (P.59) that, if the reference signal has layer 1 reference signal received power (L1- RSRP) exceeding a threshold value before the timer expires, and if there is at least one of contention-free random access (CFRA) resources corresponding to the reference signal (P.120, discloses a reference signal which L1-RSRP is one of them indicating at least one contention free random access resource. P.135, further discloses the quality value exceeding the threshold), transmits a random access preamble using the at least one of CFRA resources (P. 69, discloses transmitting a random access preamble described as preamble signal resource also described as a beam failure request resource).

Regarding claim 5 Koskela teaches the terminal according to claim 4, Koskela teaches...wherein, if the reference signal does not have L1-RSRP exceeding the threshold value, or if there is no CFRA resource corresponding to the reference signal, the transmitter uses a contention-based random access (CBRA) resource to transmit the random access preamble 

Regarding claim 6 Koskela teaches...a radio communication method for a terminal (Abs), the radio communication method comprising: starting a timer based on a beam failure instance counter  (P.65 ); receiving a reference signal for identifying a candidate beam (P.42-44, discloses receiving a reference for identifying a candidate beam after failure has been detected); and if the reference signal has layer 1 reference signal received power (L1-RSRP) exceeding a threshold value before the timer expires, and if there is at least one of contention-free random access (CFRA) resources corresponding to the reference signal (P.120, discloses a reference signal which L1-RSRP is one of them indicating at least one contention free random access resource. P.135, further discloses the quality value exceeding the threshold), transmitting a random access preamble using the at least one of CFRA resources  (P. 69, discloses transmitting a random access preamble described as preamble signal resource also described as a beam failure request resource).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US-20210021320-A1 to Koskela et al. from hereon Koskela in view of US-20170195998-A1 to Zhang et al. from hereon Zhang.

Regarding claim 7 Koskela teaches... and a receiver that receives, if the reference signal has layer 1 reference signal received power (L1-RSRP) exceeding a threshold value before a timer which is started by the terminal based on a beam failure instance counter expires, and if 

Zhang teaches... a base station in communication with a terminal (Abs), the base station comprising: a transmitter (P. 101) that transmits a reference signal for identifying a candidate beam to the terminal (P. 105);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Koskela by incorporating the teachings of Zhang because it allows an apparatus or method to send and receive initial beam index information (Zhang, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTO-892: 	3GPP TSG-RAN WG1 #92b; R1-1804788 "Beam failure recovery procedure" Qualcomm; Sanya, China; April 16 - 20, 2018 (10 pages).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476